People v Devaux (2017 NY Slip Op 05999)





People v Devaux


2017 NY Slip Op 05999


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

107032

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vBRANDON DEVAUX, Appellant.

Calendar Date: June 12, 2017

Before: Peters, P.J., McCarthy, Garry, Devine and Clark, JJ.


Gail B. Rubenfeld, Monticello, for appellant.
D. Holley Carnright, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered July 25, 2014, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Defendant was charged in a three-count indictment with various crimes after he forced an 80-year-old woman to have sexual intercourse with him. In satisfaction of the indictment, he pleaded guilty to rape in the first degree and waived his right to appeal, both orally and in writing. In accordance with the terms of the plea agreement, he was sentenced to 20 years in prison and 20 years of postrelease supervision. Defendant now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Peters, P.J., McCarthy, Garry, Devine and Clark, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.